United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 14-3241
                       ___________________________

                                Terry N. Johnson

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

Mr. Vince Edwards, Branch Contract Manager; Mr. Phillip O’Donnell, Operations
Contract Manager; Mr. Josh Goosen, Contract Manager; Miss Denise Rollerson,
Dispatcher; Miss McGee, Principal and employee of O.P.S.; Mr. Raymond Burt,
                       Lead Dispatcher; First Student

                    lllllllllllllllllllll Defendants - Appellees

Mrs. Kristyn J. Huening; Mr. Willie; two ladies; Mr. Mike Murray; Mr. Daniel W.
 Avelyn; Mrs. Nancy D. Powers; Mr. Shawn; Mr. Travis Sallis; Doctor Bartee;
  Mrs. Patty Rast; Mrs. Shirley Carlson; Mrs. Stacia Cofey; Mrs. Linda; Miss
 Shelley Foss; Miss Michelle; Mr. Joseph Wilson; Mr. Larry Marsh; Miss Kris
                         Rose; Mr. Bryan; Miss Kristal

                           lllllllllllllllllllll Defendants
                                   ____________

                   Appeal from United States District Court
                     for the District of Nebraska - Omaha
                                ____________

                           Submitted: April 13, 2015
                             Filed: April 20, 2015
                                 [Unpublished]
                                ____________
Before BYE, COLLOTON, and SHEPHERD, Circuit Judges.

PER CURIAM.

       Terry Johnson appeals the district court’s1 adverse grant of summary judgment
in his Title VII action. Upon careful de novo review, we find no basis for reversal.
See Gibson v. Am. Greetings Corp., 670 F.3d 844, 852-55 (8th Cir. 2012) (affirming
grant of summary judgment in favor of defendant on plaintiffs’ Title VII claims of
race discrimination where evidence was insufficient to create genuine issue for trial);
Torgerson v. City of Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011) (en banc)
(standard of review).

     Accordingly, we affirm. See 8th Cir. R. 47B. We also deny Johnson’s pending
motion.
                    ______________________________




      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.

                                         -2-